Hoyt, J.
(dissenting). I am unable to concur in the foregoing opinion — First: Because I think that the section of the code upon which the appellants found their right to a discharge must be construed reasonably, and that when so construed it cannot be held thereunder that it is the duty of a court to call- a jury, and put the county to the expense incident thereto, for the express purpose of trying a single person, regardless of the nature of the crime of which he is accused. In my opinion, the fact that in the regular course of the business of a court the judge has found that it was not necessary that there should be a jury called is a sufficient reason for not bringing the accused to trial as provided for in the section under consideration. If it should be made to appear that the court had willfully and wantonly refused to call a jury, a different question might be presented, but until some such showing is made, his action in regard thereto must be held to have been in good faith, and that the absence of a jury under such circumstances could not be held to constitute any default on the part of the county, or the prosecuting officers, and, since the accused could not be tried without the attendance of a jury, the fact that the court was in the regular course of its administration without one would constitute good cause for. not bringing the accused to trial within the meaning of the section above referred to. Second: In my opinion, the most that could be done in the case at bar, even in the light of the construction put upon said section by the majority of the court, would.be to reverse the action of the lower court and remand the case with instructions to overrule the demurrer and allow the prosecuting attorney to file an answer to the petition. That such would be the regular course is conceded by the majority, but on account of some loose recitals in the order made by the court at the time it overruled the demurrer, they hold that an exceptional case is presented, which war*445rants the discharge of the appellants. In my opinion, the recitals in said order are no proper part thereof, and should not be held to be binding upon the prosecuting attorney. His demurrer having been sustained, he, of course, no longer paid any attention to the matter, and such recitals should not preclude him from making further defense in the event of such demurrer being overruled.